Citation Nr: 1747979	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a thoracolumbar back disability. 

(Pursuant to BVA Directive 8430 (May 17, 1999), separate decisions will be issued to address other claims in appellate status.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse






ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to November 1981.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

In June 2015, the Board remanded the claim for service connection for a back disability to issue a statement of the case, the AOJ did so, and the appeal was perfected.  In March 2017, the Board remanded the case to afford the Veteran with a Board hearing regarding the issue of service connection for a back disability.  The Veteran was afforded such a Board hearing before VLJ Michael A. Pappas in August 2017.  A transcript of this hearing is associated with the claims file.

The Board notes that no information regarding the issue of service connection for a back disability was provided in the June 2014 Board hearing that was presided over by VLJ David L. Wight.  Thus, a panel decision in this claim on appeal for service connection for a back disability is not necessary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current thoracolumbar spine disability, diagnosed as strain, arthritis, and intervertebral disc syndrome, is etiologically related to service, and such disability cannot be satisfactorily disassociated from service.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the Veteran's current thoracolumbar spine disability, diagnosed as strain, arthritis, and intervertebral disc syndrome, was incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting the claim, discussion concerning compliance with the duties to notify and assist is not necessary.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with thoracolumbar strain, arthritis, and intervertebral disc syndrome during the appeal period, as shown in the February 2015 VA examination.  Therefore, the present disability is shown. 

The Veteran contends that his current thoracolumbar spine disability is related to his in-service back issues, namely back spasms, back pain, and the shown in-service diagnosis of painful thoracic spondylosis.  The Board notes that no back defect was noted in the entrance examination in May 1981, so the Veteran's back condition is considered sound on entry into service.  The service treatment records show diagnoses of painful thoracic spondylosis, back pain, and back spasm in service.  Therefore, the in-service injuries are shown.  

Further, the competent and probative medical evidence is at least in equipoise as to whether the Veteran's current thoracolumbar spine disability is related to his in-service back injuries.  First, the Veteran is competent to report his symptoms, and the Board finds the Veteran's reports as to his symptoms are credible.  For instance, the Veteran testified at the August 2017 Board hearing that he continued to have recurrent back spasms and pain since onset in service.  He then underwent a laminectomy and discectomy in 1984, about two years after separation from service. 

There is probative medical evidence to support that the Veteran's current thoracolumbar back disability is related to his in-service back issues, including the painful spondylosis, and such medical evidence is based on review of the Veteran's history and is supported by some rationale.  Specifically, the February 2015 VA examiner, a physician, reviewed the Veteran's claims file and noted the Veteran's in-service back injury, which the examiner noted as strain.  The examiner acknowledged the Veteran's competent and credible reports of continuing back pain since service, and noted the Veteran's history of surgery (which the evidence of record shows was in 1984).  The examiner diagnosed the Veteran with thoracolumbar strain, arthritis, and intervertebral disc syndrome.  The examiner then opined as follows:

There is documentation of the onset of his low back pain to the times that he was in the service. He has had back surgery for Degenerative Joint and Disc Disease of the back. He has residual signs and symptoms as well as radiographic changes of these. He has significant functional impairment due to these.

On review of this opinion, it is reasonable for the Board to conclude that the VA examiner's medical opinion shows that the Veteran's current thoracolumbar spine disability, diagnosed as thoracolumbar strain, arthritis, and intervertebral disc syndrome, and the functional impairments therefrom, are due to the status-post surgery degenerative diseases of the thoracolumbar spine, which the examiner seems to indicate as first manifesting in service as low back pain.  Thus, this February 2015 VA examiner's opinion was apparently that the Veteran's currently diagnosed thoracolumbar spine disorders are etiologically related to service.  The Board also notes that the December 2009 MRI, which the VA examiner referenced in the February 2015 VA examination report, still shows an impression of spondylosis.  
 
There is also probative medical evidence to support that the Veteran's current thoracolumbar spine disability is not related to service, and such medical evidence is also based on review of the Veteran's history and is supported by some rationale.  Specifically, there is a March 2015 "Deferred Rating Decision," in which the AOJ requested a medical opinion regarding the etiology of the back disability, to include whether the back disability is related to thoracic scoliosis.  The Board notes that scoliosis was noted in a service treatment record as "rule out scoliosis."  Under this AOJ request is a handwritten note that stated that the Veteran's painful scoliosis is sideways curvature of the spine, but that scoliosis has no effect on the lumbar spine cartilage degeneration or disc degeneration.  This note states that the Veteran's current back condition is due to age related degenerative changes which required past surgical intervention.  This note stated that the current back disability is not due to the in-service thoracic scoliosis.  The note is signed in March 2015, but the signature does not clearly show the name or occupation of the person who rendered this handwritten opinion.  It is also unclear whether this person reviewed the Veteran's history of spondylosis.  

On review, the Board finds that the competent and probative medical evidence is equally for and against the Veteran's contention that his current thoracolumbar spine disability is related to service.  Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's current thoracolumbar spine disability, diagnosed as diagnosed as thoracolumbar strain, arthritis, and intervertebral disc syndrome, is etiologically related to service and cannot be satisfactorily disassociated from service.  For these reasons, service connection for the same is warranted.


ORDER

Entitlement to service connection for a thoracolumbar spine disability, diagnosed as strain, arthritis, and intervertebral disc syndrome, is granted. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


